department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend r state s date t term v term w term x organization y number dear date date employer id number contact person id number contact telephone number contact fax number vil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you incorporated in the state of r on s according to your articles of incorporation you are organized exclusively for charitable religious educational and scientific purposes as specified in sec_501 of the code upon dissolution your board_of directors shall after paying or making provision for the payment of all of the liabilities of the corporation distribute all the assets of the corporation to one or more organizations then qualified under sec_501 according to your application you hope to advance the availability and quality of healthcare through research education and increased transparency that facilitates leadership development quality outcomes and informed investment decisions in the healthcare delivery system you assert that despite rising healthcare costs and costs to finance medicare medicaid and other public health programs there is insufficient information that can be used to help consumers policymakers and healthcare providers understand the underlying cost drivers of healthcare to determine how best to reduce such costs your stated mission is to promote and conduct independent research and analyses on the causes of rising health spending and to provide stakeholders with better more transparent information on what is driving health care costs with the goal of discovering ways to reduce them ultimately you would like the results to be used to help consumers health care providers states and the federal government control spending while improving health care access efficiency and outcomes you hope to study various characteristics of health care costs such as medical costs insurance coverage reimbursement models and consumer health care expenses and distribute this information to improve overall health care the study you want to design would use the results of your research along with existing data sets to study and help others study the health care system evaluate existing and new ways to contain costs and assess quality your initial research will focus on the healthcare claims process - the costs associated with the process and how improvements can impact access to healthcare research will be primarily conducted under supervision of a lead researcher by your research assistants who will use multiple inputs such as data sets provided by the centers for medicare and medicaid and data sets available from commercial insurers interviews with providers and payers to identify areas of deficiency and online polling to providers and consumers the research assistants will conduct literature and data reviews and then design the research study collecting and analyzing the various modes of data they will prepare the interview questions identify and interview subjects and maintain records of interviews they will provide this information to their lead researcher and or supervisor results of the research will be summarized and published electronically on your website as well as sent to a subscription user base via email you will be operated primarily by volunteers except for the researchers who will be paid as independent contractors and eventually as employees you hope to obtain funding through grants and donations any monies raised will be used to pay the researchers and to educate policy makers consumers and providers about the results of your research you provided your website address your website states that you are a non-profit organization that hopes to advance the availability and quality of healthcare for americans through research education and increased transparency it also states you are focused on connecting payers with providers thereby reducing healthcare expenses your website also includes information about you that substantially departs from the information you provided in your application the website states that you will provide a blockchain platform that enables all stakeholders to share information in a secure environment your website provides a direct link to another website which has the same web address as yours with a different domain suffix this second website provides more information about blockchain technology the second website states that the problem is that traditional centralized systems are slow redundant and expensive providers and payers must each employ their own staff and maintain separate software stacks to facilitate their medical claims processes these isolated systems make the sharing of basic information not only difficult and costly but prone to errors and fraud the second website describes a t platform which is advantageous over the current information systems because it uses smart contracts and blockchain technology designed to service the healthcare industry specifically the letter rev catalog number 47630w blockchain provides four advantages no central agent is required to approve transactions transactions can’t be altered or deleted once added to the chain via consensus all nodes contain a copy of the blockchain data removing a central point of failure and transactions in the blockchain are visible to all parties with appropriate access to decrypt and review the website also explains why you are a non-profit organization you feel strongly the only effective way to solve the challenges in administrative expenses within the healthcare industry is to have an organization with characteristics that match the blockchain as best possible for this reason the best current business_entity for this is a non-profit having a non-profit business structure allows for transparency and stakeholder feedback through a board_of directors comprised of healthcare payers providers and financial institutions this will provide the strong governance model required for the continuing development and maintenance of a blockchain that also allows industry stakeholders a chance to collaborate and drive down expenses while meeting their common needs information posted on the second website states that there is an s-corp incorporated in r and fully held by you the corporation is governed by you as a non-profit entity to ensure strong governance financials will all roll_up to you and you are bound by strict financial reporting requirements providing a high level of financial transparency the second website contains a whitepaper that states the t business model combined with blockchain technology will increase the efficiency and effectiveness of the healthcare industry as a whole your vision is to reduce costs of authorization and settlement services while providing insurers current data for actuarial models and increasing the use of healthcare savings accounts managed by banks the whitepaper describes you as the business_entity which creates maintain and provides updates to the public t blockchain it explains that you are a non-profit entity whose core objective is the establishment of the t platform to reduce the cost of healthcare and make it more affordable to patients it further explains that your board contains stakeholders from the banking payer and provider space to drive adoption of the t platform while conforming to the industries’ specific needs it further states that the software is free to use the only expense to an organization wishing to utilize the platform is the initial purchase of digital assets when the platform is launched a relatively insignificant expense would be incurred for a stakeholder as the platform is more fully utilized the shares must be purchased at market_value and should thus increase in value as demand for the shares increases the shares themselves behave as an asset of the business the whitepaper describes the process of obtaining healthcare services and the number of steps involved in claims processing the multiple steps and involvement of each individual stakeholders’ internal processes results in a costly system the expenses of which are passed on to subscribers of the healthcare plan you assert that no intermediary has been able to provide a solution to address the expenses of the claims submission process because the need for trust and control is too great for a traditional business model to meet t addresses this by providing a blockchain platform governed by a non-profit business_entity responsible for developing and maintaining the platform this platform is freely available to all parties and uses a v concept v allows for a blockchain participant to ‘prove’ they are a member of the decentralized blockchain by possessing tokens or coins that represent their ‘stake’ in the blockchain this v provides for voting rights smart contract creation alteration authorization of funding methods and generation of ‘gas’ to process transactions on the chain basing the technology solution letter rev catalog number 47630w on v allows t to then adapt a non-profit organizational business model to provide an equal level of transparency and governance that is provided by the technology platform the purpose of t as a business_entity is to update the publicly available software used for the blockchain under the recommendations of the advisory board members who are representative of all three stakeholder types payers providers and financial institutions you are the business_entity which creates maintains and provides updates to the public t blockchain you are a non-profit entity whose core objective is the establishment of the t platform to reduce the costs of healthcare and make it more affordable to patients you provided additional information as part of the application process in which you explained that all activities related to the blockchain are occurring in a fully held subsidiary s-corporation formed in the state of r under the name x you state that neither creating nor deploying blockchain technology is part of your mission or operating activities you will however use any data produced by the platform for educational and research related work the website states that you will initially fund yourself and the development of the blockchain from the proceeds of an initial crowd sale or initial coin offering ico the website also indicates that a full crowd sale for you is open x’s revenue comes from the appreciating value of the shares possession of w allows for the t end user to ‘vote’ on proposed software changes in this manner the shares act as a proxy for stock in the organization ancillary revenue streams are possible through patient opt-in of record sharing with drug manufacturers and medical_device_manufacturers you said that the confusion between your website and the second website should be resolved when x moves from the second website to a third one that has yet to be created the second website will forward users to the third website you also state that you have corrected the language which indicated that you will fund yourself from an ico x will fund itself this way you assert your role to x is to provide oversight with a higher level of financial transparency than is required from privately held firms you said that many entities operating in the blockchain space are either fraudulent or at best deceiving those who have participated in the creation of their platforms you feel that the non-profit filing_requirements are the most transparent way to reveal financial information available to you thus you interact with x in the following ways a your board_of directors will also serve as the board_of directors for x this provides a method of public acknowledgement through annual filings of any compensation to directors due to x b you will hold y million w these will be held and distributed to participants and developers on the platform since you will be holding these instead of x this will provide transparency to other participants in the blockchain you said that you have not generated any revenue to date you expect that whitepapers on your research will be sold to interested parties and you will generate fees from speaking engagements and seminars the subsidiary_organization x has also not generated any revenue expectations are that adoption of a functional blockchain will create an economic ecosystem wherein holding digital assets will become a proxy for the value of the system alternate streams of revenue are also being explored letter rev catalog number 47630w law sec_501 of the code provides for exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational scientific and other purposes provided that no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose or function sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services an activity does not lose its identity as a trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one of more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it sec_1_501_c_3_-1 defines the term educational as the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization may meet the requirements of sec_501 only if it serves a public rather than a private interest a ‘scientific’ organization must be organized and operated in the public interest the term ‘scientific’ therefore includes the carrying on of scientific research in the public interest sec_1_501_c_3_-1 further provides that scientific research does not include activities of a type ordinarily carried on as an incident to commercial or industrial operations as for example the ordinary testing or inspection of materials or products or the designing or construction of equipment buildings etc sec_1_501_c_3_-1 provides in part that scientific research will be regarded as carried on in the public interest if the results of such research including any patents copyrights processes or formulae letter rev catalog number 47630w resulting from such research are made available to the public on a nondiscriminatory basis and such research is directed toward benefiting the public sec_1_501_c_3_-1 provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 revrul_54_305 1954_2_cb_127 concerns an organization whose purposes are to secure for hospitals and other charitable institutions the advantages of cooperation in establishing uniform standards as to quality and kind of supplies and the purchasing of the same and to promote the economical and efficient administration of hospitals and other institution and to establish and maintain a central purchasing agency the ruling holds that operating and maintaining a purchasing agency for the benefit of otherwise unrelated members who are exempt from federal_income_tax as charitable organizations would be unrelated activities if carried on by any one of the tax-exempt organizations served therefore the organization is not entitled to exemption under sec_101 the precursor of sec_501 revrul_69_528 1969_2_cb_127 found that an organization regularly carrying on an investment service business that would be unrelated_trade_or_business if carried on by any of the exempt_organizations on whose behalf it operates is not exempt under sec_501 this organization was free from the control of the participants and had the absolute and uncontrolled discretion in investment of the property sale of investments and reinvestment of the proceeds payment of taxes and liens distributions of income and principal or the addition of accumulated income to principal and dealing with the property and managing the funds as if it were absolute owner thereof revrul_72_369 1972_2_cb_245 concerns an organization formed to provide managerial and consulting services for nonprofit_organizations exempt under sec_501 of the code to improve the administration of their charitable programs the organization enters into agreements with unrelated nonprofit_organizations to furnish managerial and consulting services on a cost_basis the ruling states that the provision of managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 furnishing the services at cost lacks the donative element necessary to establish this activity as charitable accordingly the ruling holds that the organization's activities are not charitable and therefore the organization does not qualify for exemption under sec_501 revrul_76_206 1976_1_cb_154 considered an organization formed to promote broadcasting of classical music in a particular community the organization carried on a variety of activities designed to stimulate public interest in the classical music programs of a for-profit radio station and thereby enable the station to continue broadcasting such music the activities included soliciting sponsors soliciting subscriptions to the station's program guide and distributing pamphlets and bumper stickers encouraging people to listen to the station the organization's board_of directors represented the community at large and did not include any representatives of letter rev catalog number 47630w the for-profit radio station the ruling concludes that the organization's activities enable the radio station to increase its total revenues and therefore benefit the for-profit radio station in more than an incidental way therefore the organization is serving a private rather than a public interest and does not qualify for exemption in 326_us_279 the supreme court determined that while some activities of the organization were educational a substantial purpose of the organization was to promote business and thus the organization was not operating exclusively for educational_purposes it held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 365_f2d_792 8th cir the court_of_appeals affirmed the findings of tax_court that foundation was pursuing a substantially non-exempt purpose in the publication and commercial exploitation of the writings of the founder director and prime functionary of foundation the founder had control of the foundation's day to day activities complete control of its finances and the founder’s personal funds were to a degree commingled with the funds of the foundation and that the evidence clearly supported the finding that the foundation was pursuing a substantial non-exempt purpose application of law you are not described under sec_501 of the code or sec_1_501_c_3_-1 because you do not meet the operational_test a substantial part of your activities does not further exempt purposes you create maintain develop promote and provide governance and direction to the development of blockchain technology as a commercial enterprise as stated in sec_1_501_c_3_-1 an organization is operated exclusively for one or more exempt purposes only if it primarily engages in activities which accomplish such exempt purposes providing blockchain technology to payers providers and financial institutions for use in the conduct of their businesses is not educational within the meaning of sec_1_501_c_3_-1 to qualify as a scientific_organization under sec_501 of the code an organization must serve a public rather than a private interest as described in sec_1_501_c_3_-1 i your activities are aimed at promoting a type of technology to benefit payers providers and financial institutions your activities are also not considered scientific research as described in sec_1_501_c_3_-1 because it excludes activities ordinarily carried on in a commercial manner for the above reasons you do not meet the qualifications for conducting scientific research per the regulations sec_1_501_c_3_-1 infers that an organization that is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business does not meet the requirements of sec_501 of the code as illustrated in revrul_54_305 providing blockchain technology engaging in the public offering of w to finance the technology and providing a means to increase the value of w to holders is an activity which is carried on for the production_of_income from the sale_of_goods or the performance of services as defined in sec_513 and sec_513 of the code you are engaged in such activities would be deemed organized and operated for the primary purpose of carrying on an unrelated_trade_or_business and consequently would fail to meet the requirements of sec_501 your activities are like those described in revrul_69_528 this ruling held that if a tax-exempt_organization provides investment services for a fee to another unrelated tax-exempt_organization such activity would constitute an unrelated_trade_or_business thus it was reasoned that an organization formed for the sole purpose letter rev catalog number 47630w of providing such services is not described in sec_501 of the code because it is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business you are like the organization described in revrul_72_369 because your services are not inherently charitable you do not qualify for exemption under sec_501 of the code because you operate in a manner similar to a trade_or_business ordinarily carried on for profit although you said you aren’t conducting the blockchain activities have provided no evidence that these are activities being carried out by any other entity other than yourself your website and all the links and whitepapers contained therein indistinguishably entangles your activities with the activities of x even if you were to provide documentation that these activities are being conducted through the wholly-held subsidiary you are still providing governance and direction to the commercial operation you are holding ownership of the enterprise through possession of y million shares of w you are offering these w for sale to the public and you intend to report the financial transactions through your returns in effect these activities are attributable to you like the organization in revrul_76_206 because you are furthering the business interests of a for-profit enterprise you are serving a private rather than a public interest sec_1_501_c_3_-1 gi states an organization is not operated exclusively for exempt purposes unless is serves a public rather than a private interest as in parker your activities of publishing a whitepaper and hosting a website that advertises and promotes the t blockchain technology as well as offering w for sale are commingled to such a degree with a for-profit subsidiary that they are furthering a private non-exempt purpose per better business bureau of washington d c inc a substantial non-exempt purpose will destroy exemption regardless of the number or importance of truly exempt purposes conclusion based on the above facts and analysis you do not qualify for exemption under sec_501 of the code because you are not operated exclusively for exempt purposes the facts show you are engaging in non-exempt operations to a substantial degree and benefitting a private interest a for-profit enterprise rather than a public interest accordingly we conclude you do not qualify for exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations letter rev catalog number 47630w for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if ‘ so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47630w you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
